EXHIBIT 10.1




Notice Of Conversion




(To be executed by the Holder in order to convert the Note)







To:

INVENT Ventures, Inc.







The undersigned hereby irrevocably elects to convert $20,000 of the principal
amount and $1808.22 of accrued interest of the Convertible Promissory Note dated
September 27, 2013 into 155,773 shares of INVENT Ventures, Inc., according to
the conditions stated therein, as of the Conversion Date written below.







Conversion Date:

June 30, 2014




Applicable Conversion Price:

$0.14 per share




Signature:

/s/ Dominick Maiorano, Inc.




Name:

Dominick Maiorano, Inc.




Address:










Number of shares of common stock to be issued: 155,773







Please send the certificate to:












